Exhibit 10.1

 

EXCHANGE AND REDEMPTION AGREEMENT

THIS EXCHANGE AND REDEMPTION AGREEMENT (the “Agreement”), dated as of July 22,
2015, is entered into by and between Taxus Cardium Pharmaceuticals Group Inc., a
Delaware Company (the “Company”), and the party identified as “Holder” on the
signature page hereto (the “Holder”).

WHEREAS, pursuant to the Securities Purchase Agreement, dated as of April 4,
2013, between the Company and the purchasers thereto (“Purchase Agreement”), the
Company issued to the Holder shares of Series A Convertible Preferred Stock of
which 1,176 shares remain outstanding and beneficially owned by the Holder (such
shares of preferred stock, the “Preferred Stock”); and

WHEREAS, the Holder desires to allow for the redemption at Stated Value of the
Preferred Stock during the 120 days following the date hereof, and the Company
desires to grant the Holder the right to exchange, from time to time after the
date hereof, its shares of Preferred Stock for shares of Common Stock, all on
the terms and conditions contained herein.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein, and intending to be legally bound, the Company and
the Holder agree as follows:

1. Definitions. Terms used as defined terms herein and not otherwise defined
shall have the meanings provided therefor in the Purchase Agreement.

2. Company Redemption Right. At any time after the date hereof until November
19, 2015, the Company may deliver a notice to the Holder (an “Optional
Redemption Notice” and the date such notice is deemed delivered hereunder, the
“Optional Redemption Notice Date”) of its irrevocable election to redeem some or
all of the then outstanding Preferred Stock, for cash in an amount equal to the
aggregate Stated Value then outstanding plus any other amounts due in respect of
the Preferred Stock (the “Optional Redemption Amount”) on the 20th Trading Day
following the Optional Redemption Notice Date (such date, the “Optional
Redemption Date”, such period, the “Optional Redemption Period” and such
redemption, the “Optional Redemption”). The Optional Redemption Amount is
payable in full on the Optional Redemption Date. The Company shall not take any
action, or omit to take any action with the purpose or intent of impeding or
frustrating the Holders right to convert or exchange shares of Preferred Stock
into Common Stock during the Optional Redemption Period and sell the Common
Stock in the market. The Company covenants and agrees that it will honor all
Notices of Conversion and right to exchange under this Agreement tendered from
the time of delivery of the Optional Redemption Notice through the date the
Optional Redemption Amount is paid in full. If any portion of the cash payment
for an Optional Redemption has not been paid by the Company on the Optional
Redemption Date, interest shall accrue thereon until such amount is paid in full
at a rate equal to the lesser of 18% per annum or the maximum rate permitted by
applicable law.

3. Holder Exchange Right. After the date hereof until the Preferred Stock is no
longer outstanding, in addition to the right to convert the Preferred Stock
pursuant to Section 6 of the Certificate of Designation, the Holder shall have
the irrevocable right to exchange shares of



--------------------------------------------------------------------------------

Preferred Stock into shares of Common Stock (“Exchange Shares”), subject to the
limitations set forth in Section 6(d) of the Certificate of Designation (as if
the exchange were a conversion), determined by dividing the Stated Value of such
Preferred Stock by $0.30 (the “Exchange Price”), subject to adjustment as set
forth in Section 7(a) of the Certificate of Designation. The Holder shall effect
exchanges hereunder by providing the Company with a notice of exchange
(otherwise in the form of a Notice of Conversion). For clarity, when determining
whether the Holder has exercised a conversion right or exchange right, absent
written instructions to the contrary by the Holder, the lowest Exchange Price or
Conversion Price, as applicable, shall be assumed to apply (nothwithstanding
whether the notice indicates a conversion or exchange). The provisions of
Section 6(c), 6(d), 7(a), 7(c), 7(d), 7(e), 7(f) and 7(g) of the Certificate of
Designation relating to Conversion Shares shall apply to the Exchange Shares as
if the Exchange Shares were Conversion Shares. The right to receive Exchange
Shares is a separate right from the Holder’s right to convert Preferred Stock
pursuant to the Certificate of Designations and no provision of the Certificate
of Designation or the other Transaction Documents shall be deemed amended or
waived hereunder.

4. Amendment to definition of Permitted Indebtedness. The definition of
Permitted Indebtedness in the Certificate of Designstion shall be amended to add
clause (c) which shall be as follows: “, and (c) additional Indebtedness for
borrowed money in an amount not to exceed to $250,000” For purposes of
clarification, the provisions of Section 7(b) of the Certificate of
Determination related to the adjustment of the Conversion Price shall apply to
any Common Stock or Common Stock Equivalents issued in connection with the
issuance of any Permitted Indebtedness.

5. Representations and Warranties. The Company hereby makes to the Holder the
following representations and warranties:

(a) Organization and Qualification. The Company is an entity duly incorporated,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation, with the requisite corporate power and authority to enter into
and to consummate the transactions contemplated by this Agreement and otherwise
to carry out its obligations hereunder.

(b) Authorization; Enforcement. The execution and delivery of this Agreement by
the Company and the consummation by it of the transactions contemplated hereby
have been duly authorized by all necessary action on the part of the Company and
no further action is required by the Company, its board of directors or its
stockholders in connection therewith. This Agreement has been duly executed by
the Company and, when delivered in accordance with the terms hereof will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms except (i) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

2



--------------------------------------------------------------------------------

(c) No Conflicts. The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby do not and will not: (i) conflict with or violate any provision of the
Company’s or any Subsidiary’s certificate or articles of incorporation, bylaws
or other organizational or charter documents, or (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any Lien upon any of
the properties or assets of the Company or any Subsidiary, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any material agreement, credit facility, debt
or other material instrument (evidencing a Company or Subsidiary debt or
otherwise) or other material understanding to which the Company or any
Subsidiary is a party or by which any property or asset of the Company or any
Subsidiary is bound or affected, or (iii) conflict with or result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or a
Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as could not have or reasonably be expected to result in a Material Adverse
Effect.

(d) Issuance of the Exchange Shares. The Exchange Shares, when issued in
accordance with the terms of this Agreement and the Transaction Documents, will
be validly issued, fully paid and nonassessable, free and clear of all Liens
imposed by the Company other than restrictions on transfer provided for in the
Transaction Documents. The Company has reserved from its duly authorized capital
stock a sufficient number of shares of Common Stock for issuance of all of the
Exchange Shares.

(e) Status of Exchange Shares. The shares of Preferred Stock were issued to the
Holder pursuant to the terms of an effective Registration Statement (333-168693)
and have the status of unrestricted, freely transferable shares. The exchange of
the shares of Preferred Stock for Exchange Shares is exempt from registration
pursuant to Section 3(a)(9) of the Securities Act, and the Exchanges Shares,
when issued in accordance with the terms of this Agreement will be unrestricted,
freely transferable shares. The Company agrees not to take a position contrary
to this paragraph. If requested by a Holder, the Company shall promptly, and in
any event within 3 Business Days of such request, provide a legal opinion of
outside counsel opining to the unrestricted and freely tradeable nature of the
Exchange Shares.

6. Representations and Warranties of the Holder. The Holder hereby represents
and warrants as of the date hereof to the Company as follows:

(a) Organization. The Holder is an entity duly incorporated or formed, validly
existing and in good standing under the laws of the jurisdiction of its
incorporated or formed with full right, corporate, partnership, limited
liability company or similar power and authority to enter into and to consummate
the transactions contemplated by this Agreement and otherwise to carry out its
obligations hereunder.

 

3



--------------------------------------------------------------------------------

(b) Authorization; Enforcement. The execution and delivery of this Agreement and
performance by the Holder of the transactions contemplated herein have been duly
authorized by all necessary corporate, partnership, limited liability company or
similar action, as applicable, on the part of the Holder. This Agreement has
been duly executed by the Holder, and when delivered by the Holder in accordance
with the terms hereof, will constitute the valid and legally binding obligation
of the Holder, enforceable against it in accordance with its terms, except: (i)
as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.

The Company acknowledges and agrees that the representations contained in this
Section 6 shall not modify, amend or affect the Holder’s right to rely on the
Company’s representations and warranties contained in this Agreement or any
other document or instrument executed and/or delivered in connection with this
Agreement or the consummation of the transaction contemplated hereby.

7. Miscellaneous.

(a) The Company shall, prior to 9 a.m. E.T. on the Trading Day immediately
following the date hereof, file a Current Report on Form 8-K with the Commission
disclosing the material terms of the transactions contemplated hereby, and shall
attach this Agreement as an exhibit thereto. From and after such filing, the
Holder shall not be in possession of any material, nonpublic information
received from the Company, any of its Subsidiaries or any of their respective
officers, directors, employees or agents that is not disclosed in such Form 8-K.
The Company shall consult with the Holder in issuing the Form 8-K and any other
press releases with respect to the transactions contemplated hereby.

(b) This Agreement may be executed in two or more counterparts and may be
delivered by electronic mail in portable document format or other means intended
to preserve the original graphic content of a signature, and each of such
counterparts shall be deemed an original and all of such counterparts together
shall constitute one and the same agreement.

(c) Each party shall pay the fees and expenses of its advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by such
party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement.

(d) If any provision of this Agreement is prohibited by law or otherwise
determined to be invalid or unenforceable by a court of competent jurisdiction,
the provision that would otherwise be prohibited, invalid or unenforceable shall
be deemed amended to apply to the broadest extent that it would be valid and
enforceable, and the invalidity or unenforceability of such provision shall not
affect the validity of the

 

4



--------------------------------------------------------------------------------

remaining provisions of this Agreement so long as this Agreement as so modified
continues to express, without material change, the original intentions of the
parties as to the subject matter hereof and the prohibited nature, invalidity or
unenforceability of the provision(s) in question does not substantially impair
the respective expectations or reciprocal obligations of the parties or the
practical realization of the benefits that would otherwise be conferred upon the
parties. The parties will endeavor in good faith negotiations to replace the
prohibited, invalid or unenforceable provision(s) with a valid provision(s), the
effect of which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

(e) Except as expressly set forth herein, all of the terms and conditions of the
Transaction Documents shall continue in full force and effect after the
execution of this Agreement and shall not be in any way changed, modified or
superseded by the terms set forth herein.

(f) This Agreement shall be governed by and interpreted in accordance with laws
of the State of New York, excluding its choice of law rules. The parties hereto
hereby waive the right to a jury trial in any litigation resulting from or
related to this Agreement. The parties hereto consent to exclusive jurisdiction
and venue in the federal courts sitting in the southern district of New York,
unless no federal subject matter jurisdiction exists, in which case the parties
hereto consent to exclusive jurisdiction and venue in the New York state courts
in the borough of Manhattan, New York. Each party waives all defenses of lack of
personal jurisdiction and forum non conveniens. Process may be served on any
party hereto in the manner authorized by applicable law or court rule.

***********************

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Exchange and Redemption Agreement is executed as of the
date first set forth above.

 

TAXUS CARDIUM PHARMACEUTICALS GROUP INC. By:   /s/ Christopher J. Reinhard Name:
  Christopher J. Reinhard Title:  

[signature page of Holder to follow]

 

6



--------------------------------------------------------------------------------

SIGNATURE PAGE OF HOLDER TO

EXCHANGE AND REDEMPTION AGREEMENT

BETWEEN CRXM AND

THE HOLDER THEREUNDER

 

Name of Holder:

Sabby Healthcare Volatility Master Fund, Ltd.

By:

/s/ Robert Grundstein

Name:

Robert Grundstein

Title:

COO of Investment Management